Order entered April 6, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00875-CR

                          MICHAEL ARDIS, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F21-10832-R

                                     ORDER

      We REINSTATE this appeal.

      We abated this case because appellant’s brief, due on December 23, 2021,

had not been filed. On April 4, 2021, appellant filed his brief and motion for

extension of time to file the same. Because the trial court has not held or scheduled

a hearing, we VACATE that portion of our March 14, 2021 order requiring a

hearing and findings.
      We GRANT appellant’s motion and ORDER the brief filed as of the date of

this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Jennifer Bennett, Presiding Judge, 265th Judicial District Court; to Lamonica

Littles, court coordinator, 265th Judicial District Court; to Christina O’Neil, Chief

Judicial Staff Counsel; and to counsel for all parties.



                                               /s/   ERIN A. NOWELL
                                                     JUSTICE